                       SeUNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SCOTT SEDORE, #210661,                            )
                            Plaintiff,            )
                                                  )      No. 1:16-cv-903
-v-                                               )
                                                  )      Honorable Paul L. Maloney
SHERRY BURT, et al.,                              )
                            Defendants.           )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Scott Sedore filed this civil rights lawsuit claiming that employees of the

Michigan Department of Correction (MDOC) and employees of Corizon, Inc. were

deliberately indifferent to his serious medical needs. The Corizon Defendants (Bien,

Decker, Howard and Worel) filed a motion for summary judgment. (ECF No. 125.) The

MDOC Defendants (Burt, Wilkinson, and Hamilton) filed their own motion for summary

judgment. (ECF No. 139). The magistrate judge issued a report recommending the motions

be granted. (ECF No. 156.) Plaintiff filed objections. (ECF No. 157.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).   "[A]n objection that does nothing more than state a disagreement with the
magistrate's suggested resolution, or simply summarizes what has been presented before, is

not an 'objection' as that term is used in the context of Federal Rule of Civil Procedure 72."

Brown v. City of Grand Rapids, Michigan, No. 16-2433, 2017 WL 4712064, at *2 (6th Cir.

June 16, 2017).

          Sedore’s objections are not sufficiently specific for this Court to perform a de novo

review.      Sedore simply advances a blanket objection to the entire report and

recommendation.

          Accordingly, the report and recommendation is ADOPTED as the Opinion of this

Court. The two motions for summary judgment (ECF Nos. 125 and 139) are GRANTED.

The claims against the Corizon Defendants are dismissed without prejudice as Plaintiff failed

to exhaust his administrative remedies against those defendants. The claims against the

MDOC Defendants are dismissed with prejudice because the record contains no genuine

disputes of material fact and the MDOC Defendants have established they are entitled to

summary judgment as a matter of law. IT IS SO ORDERED.

Date: September 27, 2019                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                                2
